Case 1:20-cv-01105-RM Document 23 Filed 06/05/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

Civil Action No. 20-v-1105-RM

TODD SHELDON,

        Plaintiff,

v.

JEFFERSON COUNTY,

      Defendant.
______________________________________________________________________________

                           ORDER TO SHOW CAUSE
______________________________________________________________________________

        This matter is before the Court sua sponte upon review of this matter. Plaintiff, a pretrial

detainee, filed this action pursuant to 42 U.S.C. § 1983 based on covid-19. As relief, Plaintiff

sought immediate release and “maximum compensation.” Since Plaintiff filed this action, to date,

eight (8) mailings to Plaintiff have been returned to the court as undeliverable. On April 30, 2020,

after two mailings were returned to the court as undeliverable, the Court ordered Plaintiff to

provide his current mailing address on or before Mar 13, 2020. (ECF No. 14.) Despite this order,

Plaintiff failed to do so.

        Thereafter, Defendant filed its motion to dismiss, raising five bases for dismissal of

Plaintiff’s complaint. (ECF No. 21.) Among the bases is the assertion that Plaintiff’s request for

injunctive relief is moot because on April 23, 2020, Plaintiff posted bond and is no longer in jail.

The Court directed Plaintiff to respond to the motion to dismiss by June 4, 2020. (ECF No. 22.)

Despite that order, Plaintiff failed to do so.
Case 1:20-cv-01105-RM Document 23 Filed 06/05/20 USDC Colorado Page 2 of 2




        Pursuant to D.C.COLO.LCivR 41.1:

        A judicial officer may issue an order to show cause why a case should not be
        dismissed for failure to prosecute or failure to comply with these rules, the Federal
        Rules of Civil Procedure, or a court order. If good cause is not shown, a district
        judge … may enter an order of dismissal with or without prejudice.

In this case, Plaintiff has ignored both deadlines in violation of the Court’s Orders and in violation

of the Local Rules of this District. In addition, Plaintiff’s inactions also support a finding of a

failure to prosecute. Accordingly, it is

        ORDERED that on or before June 19, 2020, Plaintiff shall SHOW CAUSE why this

action should not be dismissed without prejudice for failure to prosecute, to comply with the

Local Rules of this District, and to comply with this Court’s Orders of April 30, 2020 and May

14, 2020.

        DATED this 5th day of June, 2020.

                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge




                                                   2
